EXHIBIT 10(e)

COMMERCIAL LEASE
(Form A140)

THIS LEASE is made between Master Distributors, Inc. t/a Atlantic Beverage Co.,
Inc. of Jessup, Maryland, herein called Lessor, and Wink Davis Equipment Co.,
Inc., of Charlotte, North Carolina, herein called Lessee.

Lessee hereby offers to lease from Lessor the premises situated in the City of
Jessup, County of Howard, State of Maryland, described as 8106 Stayton Drive
(Portion), upon the following TERMS AND CONDITIONS:

 1. Term and Rent.  Lessor demises the above premises for a term of (18 mos) 1 ½
    years, commencing October 1, 2001, and terminating on March 31, 2003, or
    sooner as provided herein at the annual rental of Twenty-Nine Thousand Five
    Hundred Twenty Dollars & No Cents Dollars ($29,520.00), payable in equal
    installments in advance on the first day of each month for that month’s
    rental, during the term of this lease.  All rental payments shall be made to
    Lessor, at the address specified above.  (Installment monthly = $2,460.00).
    
    
 2. Use.  Lessee shall use and occupy the premises for Offices and Warehouse. 
    The premises shall be used for no other purpose.  Lessor represents that the
    premises may lawfully be used for such purpose.  (Two (2) Office Suites plus
    3,000 sq. ft. warehouse)  See attached letter dated 9/4/01.
    
    
 3. Care and Maintenance of Premises.  Lessee acknowledges that the premises are
    in good order and repair, unless otherwise indicated herein.  Lessee shall,
    at his own expense and at all times, maintain the premises in good and safe
    condition, including plate glass, electrical wiring, plumbing and heating
    installations and any other system or equipment upon the premises and shall
    surrender the same, at termination hereof, in as good condition as received,
    normal wear and tear excepted.  Lessee shall be responsible for all repairs
    required, excepting the roof, exterior walls, structural foundations, and:
    --, which shall be maintained by Lessor.  Lessee shall also maintain in good
    condition such portions adjacent to the premises, such as sidewalks,
    driveways, lawns and shrubbery, which would otherwise be required to be
    maintained by Lessor.
    
    
 4. Alterations.  Lessee shall not, without first obtaining the written consent
    of Lessor, make any alterations, additions, or improvements, in, to or about
    the premises.
    
    
 5. Ordinances and Statues.  Lessee shall comply with all statutes, ordinances
    and requirements of all municipal, state and federal authorities now in
    force, or which may hereafter be in force, pertaining to the premises,
    occasioned by or affecting the use thereof by Lessee.
    
    
 6. Assignment and Subletting.  Lessee shall not assign this lease or sublet any
    portion of the premises without prior written consent of the Lessor, which
    shall not be unreasonably withheld.  Any such assignment or subletting
    without consent shall be void and, at the option of the Lessor, may
    terminate this lease.
    
    
 7. Utilities.  All applications and connections for necessary utility services
    on the demised premises shall be made in the name of Lessee only, and Lessee
    shall be solely liable for utility charges as they become due, including 
    including those for sewer, water, gas, electricity, and telephone services. 
    N/A except for telephone.
    
    

 

--------------------------------------------------------------------------------

 
 8.  Entry and Inspection.  Lessee shall permit Lessor or Lessor’s agents to
     enter upon the premises at reasonable times and upon reasonable notice, for
     the purpose of inspecting the same, and will permit Lessor at any time
     within sixty (60) days prior to the expiration of this lease, to place upon
     the premises any usual “To Let” or “For Lease” signs, and permit persons
     desiring to lease the same to inspect the premises thereafter.
     
     
 9.  Possession.  If Lessor is unable to deliver possession of the premises at
     the commencement hereof, Lessor shall not be liable for any damage caused
     thereby, nor shall this lease be void or voidable, but Lessee shall not be
     liable for any rent until possession is delivered.  Lessee may terminate
     this lease if possession is not delivered within – days of the commencement
     of the term hereof.
     
     
 10. Indemnification of Lessor.  Lessor shall not be liable for any damage or
     injury to Lessee, or any other person or to any property, occurring on the
     demised premises or any part thereof, and Lessee agrees to hold Lessor
     harmless from any claims for damages, no matter how caused.
     
     
 11. Insurance.  Lessee, at his expense, shall maintain plate glass and public
     liability insurance including bodily injury and property damage insuring
     Lessee and Lessor with minimum coverage as follows:
     
     
     Lessee shall provide Lessor with a Certificate of Insurance showing Lessor
     as additional insured.  The Certificate shall provide for a ten-day written
     notice to Lessor in the event of cancellation or material change of
     coverage.  To the maximum extent permitted by insurance policies which may
     be owned by Lessor or Lessee, Lessee and Lessor, for the benefit of each
     other, waive any and all rights of subrogation which might otherwise exist.
     
     
 12. Eminent Domain.  If the premises or any part thereof or any estate therein,
     or any other part of the building materially affecting Lessee’s use of the
     premises, shall be taken by eminent domain, this lease shall terminate on
     the date when title vests pursuant to such taking.  The rent, and any
     additional rent, shall be apportioned as of the termination date, and any
     rent paid for any period beyond that date shall be repaid to Lessee. 
     Lessee shall not be entitled to any part of the award for such taking or
     any payment in lieu thereof, but Lessee may file a claim for any taking of
     fixtures and improvements owned by Lessee, and for moving expenses.
     
     
 13. Destruction of Premises.  In the event of a partial destruction of the
     premises during the term hereof, from any cause, Lessor shall forthwith
     repair the same, provided that such repairs can be made within sixty (60)
     days under existing governmental laws and regulations, but such partial
     destruction shall not terminate this lease, except that Lessee shall be
     entitled to a proportionate reduction of rent while such repairs are being
     made, based upon the extent to which the making of such repairs shall
     interfere with the business of Lessee on the premises.  If such repairs
     cannot be made within said sixty (60) days, Lessor, at his option, may make
     the same within a reasonable time, this lease continuing in effect with the
     rent proportionately abated as aforesaid, and in the even that Lessor shall
     not elect to make such repairs which cannot be made with sixty (60) days,
     this lease may be terminated at the option of either party.  In the event
     that the building in which the demised premises may be situated is
     destroyed to an extent of not less than one-third of the replacement costs
     thereof, Lessor may elect to terminate this lease whether the demised
     premises be injured or not.  A total destruction of the building in which
     the premises may be situated shall terminate this lease.
     
     
 14. Lessor’s Remedies on Default.  If Lessee defaults in the payment of rent,
     or any additional rent, or defaults in the performance of any of the other
     covenants or conditions hereof, Lessor may give Lessee notice of such
     default and if Lessee does not cure any such default within ten (10) days,
     after the giving of such notice (or if such other default is of such nature
     that it cannot be completely cured within such period, if Lessee does not
     commence such curing within such 10 days and thereafter 
     
     

2

--------------------------------------------------------------------------------

 

proceed with reasonable diligence and in good faith to cure such default), then
Lessor may terminate this lease on not less than 5 days’ notice to Lessee.  On
the date specified in such notice the term of this lease shall terminate, and
Lessee shall then quit and surrender the premises to Lessor, but Lessee shall
remain liable as hereinafter provided.  If this lease shall have been so
terminated by Lessor, Lessor may at any time thereafter resume possession of the
premises by any lawful means and remove Lessee or other occupants and their
effects.  No failure to enforce any term shall be deemed a waiver.

 15. Security Deposit.  Lessee shall deposit with Lessor on the signing of this
     lease the sum of Four Thousand Nine Hundred Twenty Dollars and No Cents
     Dollars ($4,920.00) as security for the performance of Lessee’s obligations
     under this lease, including without limitation the surrender of possession
     of the premises to Lessor as herein provided.  If Lessor applies any part
     of the deposit to cure any default of Lessee, Lessee shall on demand
     deposit with Lessor the amount so applied so that Lessor shall have the
     full deposit on hand at all times during the term of this lease.
     
     
 16. Tax Increase.  In the event there is any increase during any year of the
     term of this lease in the City, County or State real estate taxes over and
     above the amount of such taxes assessed for the tax year during which the
     term of this lease commences, whether because of increased rate or
     valuation, Lessee shall pay to Lessor upon presentation of paid tax bills
     an amount equal to N/A % of the increase in taxes upon the land and
     building in which the leased premises are situated.  In the event that such
     taxes are assessed for a tax year extending beyond the term of the lease,
     the obligation of Lessee shall be proportionate to the portion of the lease
     term included in such year.
     
     
 17. Common Area Expenses.  In the event the demised premises are situated in a
     shopping center or in a commercial building in which there are common
     areas, Lessee agrees to pay his pro-rata share of maintenance, taxes, and
     insurance for the common area.  [#17 – N/A  Common Area Expenses are
     included in lease payment.]
     
     
 18. Attorney’s Fees.  In case suit should be brought for recovery of the
     premises, or for any sum due hereunder, or because of any act which may
     arise out of the possession of the premises, by either party, the
     prevailing party shall be entitled to all costs incurred in connection with
     such action, including a reasonable attorney’s fee.
     
     
 19. Waiver.  No failure of Lessor to enforce any term hereof shall be deemed to
     be a waiver.
     
     
 20. Notices.  Any notice which either party may or is required to give, shall
     be given by mailing the same, postage prepaid, to Lessee at the premises,
     or Lessor at the address specified above, or at such other places as may be
     designated by the parties from time to time.
     
     
 21. Heirs, Assigns, Successors.  This lease is binding upon and inures to the
     benefit of the heirs, assigns and successors in interest to the parties.
     
     
 22. Option to Renew.   (TBD)  Provided that Lessee is not in default in the
     performance of this lease, Lessee shall have the option to renew the lease
     for an additional term of N/A months commencing at the expiration of the
     initial lease term.  All of the terms and conditions of the lease shall
     apply during the renewal term except that the monthly rent shall be the sum
     of $__.  The option shall be exercised by written notice given to Lessor
     not less than __ days prior to the expiration of the initial lease term. 
     If notice is not given in the manner provided herein within the time
     specified, this option shall expire.
     

3

--------------------------------------------------------------------------------

 

 

 23. Subordination.  This lease is and shall be subordinated to all existing and
     future liens and encumbrances against the property. 
     
     
 24. Entire Agreement.  The following constitutes the entire agreement between
     the parties and may be modified only by a writing signed by both parties. 
     The following Exhibits, if any, have been made a part of this lease before
     the parties’ execution hereof:

Signed this 6 day of September, 2001.


 

 

 

By: _________________________________

 

 

By: _________________________________

        Lessee:  Don Mullen, President      

       Lessor:  Donna Brown, Vice President

                     Wink Davis Co.

                     Master Distributors, Inc.


 

 

 

 

4

--------------------------------------------------------------------------------

 

 

Atlantic Beverage Company, Inc.
8106 Stayton Drive, Jessup, MD  20794
PH:  410-792-7055 / 301-470-2744
FAX:  301-604-0205

 September 4, 2001

 To:       David Carter
            Wink Davis Equipment Co.

 From:    Donna Brown
            Atlantic Beverage Co.

 Subject:  Lease – Warehouse & Office Space

 David, we have attempted to itemize all costs involved in the leasing of the
space you are considering.  As you know, it is not viable to have separate
utility meters for the space in question, due to the taxes and additional costs
that will be incurred.  Please give me a call if you have any questions or
concerns.


Space:  2 Office suites with separate entrance. (approx. 693 sq. ft.)
             Warehouse (3,000 sq. ft.) with loading docks and drive in entrance
             Common areas (bathrooms, conference room, kitchen ??sq. ft.
             Park Spaces – for 4 cars (minimum)

 

$

 

1,800.00

 

Utilities:  Pro-rated based on usuage of 6% of our total space

$

400.00

 

Phone:  Tenant provides

 

Janitorial Services:  Office cleaned weekly, common areas cleaned

$

140.00

 

Outside Maintenance:  Lawncare, trash removal, snow removal,
                                         parking lot maintenance, etc.

$

120.00

 

Insurance:   Tenant provides for contents, etc.  Roof and structure is covered
by
                      landlord.

               Total Monthly Payment - $2,460.00 (for the duration of our lease)

David, our lease is complete April 1, 2003.  At that time we will have
negotiated a new lease for probably 3 or 5 years, or, we will have acquired new
warehouse and office space.  If this is something you are interested in pursuing
with us, we can talk.

Regarding, segregation of your warehouse area, you can secure your space via
fencing at your own expense.  However, because of the nature of our companies,
we do not believe there will ever be a problem with confusing or losing
inventory, etc.  Our warehouse is secured.  We have personnel in the warehouse
from 6:00 a.m. until 11:00 p.m. Monday through Friday.  We do have a security
system in place for after hours.

 

/s/ Donna Brown

5

--------------------------------------------------------------------------------

 

 